Citation Nr: 1534256	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-23 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to an increased rating, in excess of 40 percent, for degenerative disc disease lumbar spine status post posterior fusion L3-S1 with scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran had active service from June 1960 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and February 2013 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the RO granted service connection for radiculopathy of the left and right lower extremities, assigning a separate 10 percent rating for each, effective February 22, 2013.

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems were reviewed.


FINDING OF FACT

The Veteran's lumbar spine disability has been primarily manifested by pain on use, with some pain on palpation, and moderate to severe limitation of motion with forward flexion to at worst 20 degrees and without incapacitating episodes having a total duration of at least six weeks during the past 12 months or ankylosis.


CONCLUSION OF LAW

The criteria for an increased rating, in excess of 40 percent, for degenerative disc disease lumbar spine status post posterior fusion L3-S1 with scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners" Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Diagnostic Codes 5237 through 5243 are applicable to the spine.  The Veteran is currently rated as 40 percent disabling under Diagnostic Code 5242.  The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

Additionally, Diagnostic Code 5243 governs ratings of intervertebral disc syndrome, either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the Veteran contends that he is entitled to a higher rating than his currently assigned 40 percent rating for his lumbar spine issue, but unfortunately, to be assigned a higher rating the Veteran would have to demonstrate unfavorable ankylosis, that is, his thoracolumbar spine would have to be immobile or permanently fixed in one position.

The Veteran was afforded a VA examination in January 2011.  During the examination the Veteran exhibited forward flexion of 65 degrees with pain beginning at 65 degrees; extension to 10 degrees with pain beyond 10 degrees; left and right lateral flexion to 20 degrees with pain beginning at 20 degrees; left and right lateral rotation with pain beginning at 20 degrees.  Repetitive motion showed some mild increased pain but no weakness, no fatigability, and no additional limitation of function secondary to repetitive range of motion.  The examiner further noted that the Veteran had only mild to moderate functional limitations in activities of daily living and the Veteran denied any functional limitation in terms of his occupational activities.  The Board notes that the results of this examination revealed that the Veteran was entitled to a 20 percent rating, however, the Veteran had already been assigned a 40 percent rating.  

The Veteran was afforded another VA examination in February 2013.  The Veteran's exhibited range of motion was forward flexion to 20 degrees with pain beginning at 20 degrees; extension to 10 degrees with pain beginning at 10 degrees; right and left lateral flexion to 5 degrees with pain beginning at 5 degrees; right and left lateral rotation to 10 degrees with pain beginning at 10 degrees.  There was no additional limitation of motion upon repetitive motion.  Functional limitation after repetitive use was less than normal movement, weakened movement, excess fatigability, and pain on movement.  The Veteran had localized tenderness or pain to palpation.  The Veteran reported that he regularly used a brace.  It was noted that prolonged sitting, standing, and repetitive bending, stooping, and lifting would aggravate the Veteran's condition.  The Veteran was restricted to semi-sedentary to sedentary work.   

The Board has also considered the Veteran's statements regarding the severity of his lumbar spine disability.  The Veteran contends that his lumbar spine disability is far more disabling than the rating he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine.

Because the Veteran does not have unfavorable ankylosis, he is not entitled to a higher rating than his currently assigned 40 percent.  In this regard the Board notes that the Veteran has forward flexion to at least 20 degrees during the appeal period and no evidence of favorable or unfavorable ankylosis.  Moreover, there is no indication in the record that he has suffered from incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The evidence does not show that symptomatology associated with the Veteran's lumbar spine more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the currently assigned 40 percent rating is appropriate for the entire appeal period.

Additionally, the Board notes that the Veteran was assigned separate 10 percent ratings for his right and left lower extremity radiculopathy in a February 2013 rating decision.  The February 2013 VA examination noted that the Veteran had mild intermittent pain and paresthesias in both lower extremities.  There is no indication that the Veteran's radiculopathy in entitled to a higher rating than the currently assigned 10 percent rating in each lower extremity.  See 38 C.F.R. § 4,124a, Diagnostic Code 8520.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  His service-connected back disability is primarily manifested by pain and associated radiculopathy.  Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5242, 5243; DeLuca, Mitchell, supra. 

There is no evidence in the record of symptoms of and/or impairment due to his back disability not encompassed by the criteria for the schedular rating assigned.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Additionally, the Board notes that the evidence indicated that the Veteran was currently employed and the evidence of record does not reasonably raise the issue of entitlement to a TDIU rating.

The Board expresses its sympathy for the Veteran's back condition, but its hands are tied based on the criteria of the rating schedule.  See Wingard v. McDonald, 779 F.3d 1354, 1359 (Fed. Cir. 2015) ("In short, Congress in 2008 left in place the existing provisions governing judicial review under chapter 72. Those provisions, we held in Wanner, preclude this court from reviewing, on appeal from the Veterans Court, a substantive statutory challenge to Department rating-schedule regulations. We remain precluded from doing so today.")  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of greater than the currently assigned 40 percent disability rating for the Veteran's service-connected degenerative disc disease lumbar spine status post posterior fusion L3-S1 with scar.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

An increased rating, in excess of 40 percent, for degenerative disc disease lumbar spine status post posterior fusion L3-S1 with scar, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


